DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 11 are amended.
Claims 2 and 4 are canceled.
Claims 6-10 are withdrawn.
Claims 1, 3, and 5-11 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 103
Applicant contends that the amended claims distinguish over the prior cited art (Khan 1 and Khan 2).  First, Applicant contends that Khan 2 fails to indicate the status of the communication between the SE and NFC circuit when the secure enclave processor is verifying the PIN.  Examiner respectfully disagrees.  For example, Khan 2 at FIG. 2 depicts interactions between the secure element, the interface circuit (NFC circuit), and other elements of the device.  As FIG. 2 clearly depicts, the fingerprint authentication operations occur before any communications between the secure element and the interface circuit.  In other words, there is no communication between the secure element and interface circuit while the verifying operation is being performed by the secure enclave processor.  Under its broadest reasonable interpretation, a closed communication channel is a channel in which data is not being exchanged.  FIG. 5 discloses this.
Applicant also contends that Khan 1 fails to disclose resetting the communication channel between the NFC circuit and the SE to the closed state.  Examiner respectfully disagrees.  As cited in the Non-Final Office Action, Khan 1 discloses that the secure element is normally placed in an inactive state.  After the transaction is complete, the payment applet that runs on the secure element is deactivated.  Therefore, communication between the SE and the NFC circuit is also stopped as the SE is in the inactive state.  Therefore, Khan 1 does disclose this element as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0127549 to Khan (“Khan 1”) in view of U.S. Patent Pub. No. 2015/0348008 to Khan (“Khan 2”).
Per Claim 1: Khan 1 discloses:
A mobile payment device for achieving electronic transactions between a user and a point-of-sale (POS) machine, the mobile payment device comprising: (see Khan 1 at Abstract: In order to validate a user to facilitate conducting a high-valued financial transaction via wireless communication between an electronic device (such as a smartphone) and another electronic device (such as a point-of-sale terminal), the electronic device may authenticate the user prior to the onset of the high-valued financial transaction.)
a Near Field Communication (NFC) circuit operating under a Rich execution environment (REE) and configured to exchange data between the mobile payment device and a POS terminal; (see Khan 1 at ¶ 39: Networking subsystem 214 includes one or more devices configured to couple to and communicate on a wired and/or wireless network (i.e., to perform network operations), including an interface circuit 222 (such as a near-field-communication circuit) and an antenna 224. For example, networking subsystem 214 can include a Bluetooth™ networking system, a cellular networking system (e.g., a 5G/4G network such as UMTS, LTE, etc.), a universal serial bus (USB) networking system, a networking system based on the standards described in IEEE 802.11 (e.g., a Wi-Fi networking system), an Ethernet networking system, and/or another communication system (such as a near-field-communication system).  See also ¶ 68: Subsequently, electronic device 212 may request credit-card data associated with the now activated and authenticated payment applet via near-field communication with interface circuit 222, which communicates the request to secure element 230.)
a trusted zone only accessible by a Trusted execution environment (TEE) and configured to install and manage applications for electronic transactions, the trusted zone comprising: (see Khan 1 at ¶ 42: Furthermore, secure subsystem 218 may include a secure element 230, which includes one or more processors and memory.  See also ¶ 43: In addition, the one or more applets may include one or more payment applets 236 that conduct financial transactions with electronic device 112 (FIG. 1) when they are activated by program module 246, and based on the one or more software flags and/or when electronic device 110 is proximate to electronic device 112 (FIG. 1).)
only a single Secure Element (SE) configured to store account information of a transaction account of the user; and (see Khan 1 at ¶ 43: Moreover, secure element 230 may include one or more applets or applications that execute in an environment of secure element 230 (such as in the operating system of secure element 230, and/or in a Java runtime environment executing on the secure element 230). For example, the one or more applets may include an authentication applet 232 that: performs contactless registry services, encrypts/decrypts packets or tokens communicated with secure enclave processor 220, sets one or more software flags (such as an authentication-complete flag 234) in an operating system of secure element 230, and/or conveys information to one or more payment applets 236 via sharable interface objects. (While a sharable interface object is used as an illustrative example in the present discussion, in other embodiments different mechanisms may be used, such as global services, remote method invocation (RMI), etc.) In addition, the one or more applets may include one or more payment applets 236 that conduct financial transactions with electronic device 112 (FIG. 1) when they are activated by program module 246, and based on the one or more software flags and/or when electronic device 110 is proximate to electronic device 112 (FIG. 1).
an identity verification circuit configured to verify a user identity in response to the NFC circuit sensing a radio frequency signal sent by the POS terminal; and (see Khan 1 at ¶ 41: Authentication subsystem 216 may include one or more processors, controllers and devices for receiving the authentication information from a user of electronic device 110, and for securely communicating this authentication information to processor subsystem 210 (such as by encrypting the authentication information).  See also ¶ 67: Next, secure enclave processor 220 compares the fingerprint to a stored fingerprint of the user. If a match is obtained, secure enclave processor 220 provides an authentication-complete indicator to authentication applet 232, which may set an authentication flag and may provide a response indicating that the user is authenticated to secure enclave processor 220 and, in turn, passbook 248.) 
at least one processor configured to: (see Khan 1 at ¶ 35: In addition, processing subsystem 210 may include a secure enclave processor 220 (which is a system-on-chip within one or more processors in processing subsystem 210) the performs security services for other components in the processing subsystem 210 and that that securely communicates with other subsystems in electronic device 110.)
detect initiation of a transaction in response to the NFC circuit sensing the radio frequency signal from the POS terminal; (see Khan 1 at ¶ 27: For example, the financial transaction may initiate when a user positions electronic device 110 (such as a cellular telephone) proximate to electronic device 112 (such as a point-of-sale terminal).)
upon detecting the initiation of the transaction, obtain the account information actively returned by the SE, and verify the user identity through the identity verification circuit according to the account information from the SE while the -2-Attorney Docket No. 00288.0020.OQUS Application No. 15566879 communication channel between the NFC circuit and the SE is at the closed state, wherein the account information stored in the single SE is shielded from being transmitted to the NFC circuit, [[and no data communication is allowed between the NFC circuit and the SE when the communication channel is at the closed state]]; (see Khan 1 at ¶ 45: In some embodiments, secure element 230 stores, for at least for one of payment applets 236, a PIN that is associated with this payment applet. For example, as shown in FIG. 3, payment applets 236-1 and 236-2 may store associated PINs.  See also ¶ 59: Next, the processor may compare the authentication information with stored authentication information (operation 418) using the secure enclave processor. Note that stored authentication information may be stored in the processor or the secure enclave processor. In some embodiments, a PIN associated with the payment applet is be stored with the payment applet in the secure element (e.g., there may be a pointer to a data structure in the operating system of the secure element).)
after the identity verification circuit has verified the user identity, [[temporarily]] open the communication channel from the closed state to an opened state through the TEE; (see Khan 1 at ¶ 68: Subsequently, electronic device 212 may request credit-card data associated with the now activated and authenticated payment applet via near-field communication with interface circuit 222, which communicates the request to secure element 230.)
in response to the communication channel being at the opened state, communicate transaction data between the SE and the POS terminal via the NFC circuit and the communication channel; and (see Khan 1 at ¶ 68: In response, secure element 230 provides the credit-card data to interface circuit 222, which communicates the credit-card data via near-field communication to electronic device 212.)
However, Khan 1 fails to explicitly disclose, but Khan 2, an analogous art of mobile payment devices, discloses:
set a communication channel between the NFC circuit and the SE at a closed state by default, (see Khan 2 at ¶ 60: In at least some embodiments, secure element 202 is normally placed in an inactive state.)
after a transaction result is returned by the SE to the REE via the NFC circuit, reset the communication channel between the NFC to the closed state. (see Khan 1 at ¶ 85: When a mobile payment transaction has completed, the secure element may receive an authorized NFC deactivation command from the applications processor (at step 502). At step 504, the timer may be stopped. Processing may then proceed to step 506 to deactivate one or more currently active payment applets. This represents one particular flow of events for deactivating a payment applet.  See also ¶ 86: If the secure element powers down or is put to sleep for any reason (as detected at step 508), any currently active payment applets may automatically be deactivated (step 506). This may be inherent as payment applets are running on the secure element. This represents another flow of events that can result in deactivation of a payment applet.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khan 1 so that the communication channel between the secure subsystem and the networking subsystem is closed by default as disclosed in Khan 2.  One of ordinary skill in the art would have been motivated to do so to ensure that sensitive financial information stored in the secure subsystem would not be accessible to outside devices except for specific circumstances, thereby increasing the security of the payment device.

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  However, claim 11 is directed towards a method, which Khan 1 discloses (see ¶ 72: FIG. 6 presents a flow diagram illustrating a method 600 for performing validation, which may be performed by a processor in an electronic device (such as electronic device 110 in FIGS. 1 and 2).)

Per Claim 3: The combination of Khan 1 and Khan 2 discloses the subject matter of claim 1, from which claim 3 depends.  Khan 1 further discloses:
wherein the data exchange module comprises a fingerprint collection device, and (see Khan 1 at ¶ 41: For example, the authentication information may include: a biometric identifier acquired by a biometric sensor 226 (such as: a fingerprint sensor, a retinal sensor, a palm sensor, a signature-identification sensor, etc.))
the at least one processor is configured to verify, under the Trusted execution environment, fingerprint information input by a user via the fingerprint collection device. (see Khan 1 at ¶ 77: Moreover, the processor may provide local validation information (operation 616) specific to the electronic device to a secure element (such as secure element 230 in FIG. 2) via the secure enclave processor and/or the interface circuit if a match is obtained between the local authentication information and the stored authentication information.)

Per Claim 5: The combination of Khan 1 and Khan 2 discloses the subject matter of claim 1, from which claim 5 depends.  Khan 1 further discloses:
wherein said mobile payment device is a smart phone. (see Khan 1 at ¶ 49: or example, electronic device 110 can be (or can be included in): a desktop computer, a laptop computer, a server, a media player (such as an MP3 player), an appliance, a subnotebook/netbook, a tablet computer, a smartphone, a cellular telephone, a piece of testing equipment, a network appliance, a set-top box, a personal digital assistant (PDA), a toy, a controller, a digital signal processor, a game console, a computational engine within an appliance, a consumer-electronic device, a portable computing device, a personal organizer, and/or another electronic device.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 8,385,553 discloses transferring control of a secure element between TSMs comprises a zone master key established between the TSMs that facilitates encryption of a temporary key. The TSMs create the zone master key prior to initiation of transfer of control. Once transfer of control is initiated, the first TSM establishes a communication channel and deletes its key from the secure element. The first TSM creates a temporary key that is encrypted with the zone master key established between the first TSM and the second TSM. The encrypted temporary key is communicated to the second TSM with a device identifier. The second TSM decrypts the temporary key using the zone master key and identifies the user device using the device identifier. The new TSM establishes a communication channel and deletes the temporary key from the secure element. The new TSM then inputs and saves its key into the secure element.
U.S. Patent Pub. No. 2013/0073448 discloses contactless payment transactions are initiated through single input activation of a mobile device's secure element and contactless communication system. Activation of the secure element and the contactless communication system is coupled to the activation status of the mobile device's screen. Activation of the secure element may be further coupled to the activation status of an electronic wallet application. Where activation of the electronic wallet application is required, one-click activation of the electronic wallet application and secure element is provided.
U.S. Patent Pub. No. 2015/0244718 discloses instead of requiring key exchange between a trusted biometric application in a TEE and an external application outside of the TEE that provides access to a secured function, the trusted application is preconfigured with security data such as (in a first implementation) authentication credentials (e.g. a PIN) or (in a second implementation) a cryptographic key. This security data is then used to authenticate a biometric validation obtained by the trusted application to the external application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685